Citation Nr: 0631678	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  02-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes.

2.  Entitlement to an effective date earlier than May 8, 
2001, for the grant of service connection for diabetes 
mellitus.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to June 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In March 2006, a Travel Board 
hearing was held before the undersigned.  A transcript of 
the hearing is of record.  At that time additional evidence 
was received with a waiver of initial RO consideration.

The issue of entitlement to a rating in excess of 20 percent 
for diabetes mellitus is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his partis required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's erectile dysfunction is related to his 
service-connected diabetes mellitus.

2.  A veteran did not file a formal or informal claim 
seeking service connection for diabetes with VA prior to May 
8, 2001.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction as secondary 
to service-connected diabetes mellitus is not warranted. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.310 (2006). 
2.  An effective date earlier than May 8, 2001, is not 
warranted for the award of service connection for diabetes 
mellitus.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via August 2001, July 2002, February 2004, and January 2006 
letters, the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.  VCAA notice was 
provided to the appellant prior to the initial 
adjudications.  See Pelegrini, supra.
While the veteran did not receive any notice regarding 
ratings of erectile dysfunction (Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the decision below denies (and does 
not grant) service connection; the rating of such disability 
is not a matter for consideration.  Hence, the veteran is 
not prejudiced by the lack of such notice.

The veteran's service medical records are associated with 
the claims file, as are VA treatment records.  Opinions as 
to a possible relationship between erectile dysfunction and 
service-connected diabetes have been obtained.  The veteran 
has not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  

Service connection for erectile dysfunction

The veteran's service medical records contain no complaints 
or diagnoses relating to erectile dysfunction.

A VA medical record dated in May 1994 reflects an admitting 
diagnosis of diabetes mellitus.  

On March 2003 VA examination, it was noted that erectile 
function had been diagnosed.  The veteran indicated that he 
had a problem with erectile dysfunction about 20 years 
prior.  He stated that he was now no longer able to get any 
erection at all.  Physical examination noted that the 
external genitalia were within normal limits.  The 
testicular signs were normal, with no atrophy, and the 
sensation reflexes and pulses were intact.  The impression 
was erectile dysfunction, multifactorial in etiology.  The 
examiner commented as follows:  The patient had a long 
history of tobacco abuse and had generalized vascular 
disease which has been present for many years.  He is also 
on medication which he reports he takes for his ED.  It is 
unlikely that his diabetes caused his erectile dysfunction, 
or that it was a major cause of it.

Following a January 2004 VA genitourinary examination, the 
examiner stated as follows:  An opinion is asked whether the 
erectile dysfunction is secondary to diabetes.  I feel at 
this time that patient 's erectile dysfunction is unlikely 
secondary solely to diabetes.  Patient has numerous risk 
factors for vascular disease including hypertension, 
hyperlipidemia, heavy history of tobacco use that are 
cumulatively the most likely cause of patient's erectile 
dysfunction.  Additionally, patient has psychiatric 
condition, as well as polypharmacy, which could be 
contributing to the patient 's erectile dysfunction.  There 
is no doubt that the patient 's diabetes has contributed to 
some degree to the vascular disease, but the multiple other 
conditions have most likely been the major cause of patient 
's vascular disease and resulting erectile dysfunction.  

In November 2004 the veteran and his wife appeared at an RO 
hearing.  The veteran stated that he began having erection 
problems approximately one year after diabetes was 
diagnosed.  

A VA treatment record dated in February 2006 notes that the 
veteran had erectile dysfunction due to diabetes, CVA, and 
multiple causes.  

At the March 2006 hearing before the undersigned the veteran 
testified that he developed erectile dysfunction 
approximately one year after he had developed diabetes.

In June 2006 the veteran was advised that the Board would be 
seeking a medical advisory opinion in this matter, i.e., 
regarding the etiology of his erectile dysfunction.   

In June 2006 a Chief of Urology offered the following 
statement:  I have been asked to review the chart of (the 
veteran) regarding his disability claim for erectile 
dysfunction secondary to diabetes mellitus.  The question is 
whether it is at least as likely as not [a 50 percent or 
better probability] that the veteran's erectile dysfunction 
is approximately due to or aggravated by his service-
connected diabetes.  I reviewed the chart, the many 
different expert opinions in the past regarding this and 
other similar issues, and his multiple clinic visits due to 
his multiple medical problems.  In addition to his diabetes, 
this patient is known to have severe vascular disease, 
history of coronary artery disease, cerebral vascular 
accident, long history of tobacco use, hypertension, on 
multiple medications that can aggravate the erectile 
dysfunction problem, as well as psychiatric conditions.  He 
also has a known hematological problem called Factor V 
Leiden deficiency.  He had an angioplasty.  He had a 
myocardial infarction in 1998.  He had two strokes, one in 
1997 and in June of 1998.  He had coronary artery bypass 
surgery.  He has had hypertension since 1994.  He was 
diagnosed with hyperlipidemia in 1983 or 1984.  Of note 
there is an expert opinion dated in October 2002 to answer a 
question regarding the relationship of his cerebral vascular 
accident to his diabetes or his hypertension.  According to 
the note, the expert concluded that most likely than not his 
cerebral vascular accident was not directly related to his 
diabetes, but rather due to his multiple other risk factors 
that include a long history of smoking since age 16, 
hyperlipidemia and hypercoagulable state due to the Factor V 
Leiden.  They actually believe that the patient's 
hypertension was not likely due to the diabetes, because at 
that time he had a normal renal function and no diabetic 
retinopathy.  Literature supports that even without diabetes 
patients with multiple risk factors as smoking, cerebral 
vascular disease, hypertension, coronary artery disease and 
multiple medications known to affect sexual function have an 
incident of erectile dysfunction extremely high, close to 
100 percent.  The expert then commented as follows:  In 
summary, this patient has multiple medical problems that can 
be contributing to his erectile dysfunction.  We all know 
that diabetes is one of the multiple risk factors for 
erectile dysfunction.  However, this patient had multiple 
risk factors that were concomitant or even preceded the 
diagnosis of the diabetes itself (such as smoking) that in 
my opinion were more likely than the diabetes itself to be 
the etiology of his erectile dysfunction.  So at this point 
I cannot say that the diabetes was at least as likely as not 
(with a 50 percent chance or more) to be the cause of his 
erectile dysfunction.  The expert also indicated that he had 
referenced a textbook of male and female sexual dysfunction.

In September 2006 the veteran's representative responded 
with a brief in response to the medical expert opinion.  The 
opinion requested that the Board rule for the veteran on the 
basis of reasonable doubt.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board finds that the preponderance of the evidence in 
this matter is against the veteran's claim.  The main 
evidence favorable to the veteran is a February 2006 VA 
treatment record noting (in the assessment portion) that he 
has erectile dysfunction due to diabetes, CVA, and multiple 
causes.  There is no explanation of the rationale for this 
opinion.  Notably even this evidence identifies diabetes as 
only one of a number of possible causative factors for the 
erectile dysfunction.  

The June 2006 VA medical expert's opinion noted a thorough 
review of the veteran's medical history, was based on a 
review of his claim file, noted clinical records, and 
referenced medical literature pertinet to the issue on 
appeal.  Further, the June 2006 VA opinion included a clear 
rationale based on clinical evidence and sound reasoning, 
i.e., noting that the veteran had multiple risk factors that 
were concomitant with or preceded the diagnosis of the 
diabetes.  Significantly, greater weight may be placed on 
one physician's opinion over another's depending on factors 
such as the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36,40 (1994). Further, the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  To 
the extent that the February 2006 VA record can be 
classified as an opinion of etiology, the Board finds that 
the June 2006 opinion is far more persuasive.  

The Board further observes that March 2003 and January 2004 
VA physicians, upon examining the veteran and reviewing the 
claims file that existed at that time, came to essentially 
the same conclusion as the June 2006 VA expert.
The Board has reviewed the veteran's hearing testimony (and 
that of his spouse) and statements submitted in support of 
his claim.  Although a claimant may testify as to symptoms 
he or she perceives to be manifestations of disability, he 
is a layperson, and medical diagnosis and nexus are medical 
questions that must be answered by a person with medical 
expertise, which the veteran lacks.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In summary, the preponderance of the evidence is against 
this claim.  Because the preponderance of the evidence in 
this matter is against the veteran's claim, the "benefit of 
the doubt" rule does not apply, and the claim must be 
denied. 

Effective date earlier than May 8, 2001, for the grant of 
service connection for diabetes mellitus

Except as otherwise provided, the effective date of an award 
based on an original claim of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

38 U.S.C.A. § 5110(g) provides an exception to § 5110(a) in 
cases where service connection is granted pursuant to a 
liberalizing law.  Where compensation is awarded or 
increased pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
In no event shall such award or increase be retroactive for 
more than one year from the date of application therefor, or 
the date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).  

The implementing regulation provides:

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  In order 
to be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show that 
the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the 
liberalizing law or VA issue, and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims, as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective 
date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a).

VA issued regulations which included diabetes mellitus, Type 
II, among the chronic diseases for which service connection 
could be established on a presumptive based as due to 
exposure to Agent Orange under 38 U.S.C.A. § 1116.  66 Fed. 
Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 
3.309(e)).

The critical facts in this case are not in dispute:  The 
veteran filed his initial claim seeking service connection 
for diabetes in July 2001.  A February 2002 rating decision 
granted service connection for diabetes on a presumptive 
basis, effective July 9, 2001.  A June 2003 rating decision 
awarded an earlier effective date of May 8, 2001 for the 
grant of service connection for diabetes mellitus.

The veteran asserts that the grant of service connection for 
diabetes mellitus should be retroactive to when the disease 
was first diagnosed by VA.  In March 2006 Travel Board 
hearing testimony he asserted that he was entitled to an 
earlier effective date because diabetes was initially 
diagnosed and treated around 1983.  In his notice of 
disagreement with the effective date assigned, received in 
March 2002, he states that he would have filed a claim 
earlier, but had no knowledge that there was a possibility 
that his diabetes could be service connected.  

Under the governing law and regulations, outlined and cited 
above, the only basis under which an earlier effective date 
could be assigned in the instant case would be if the 
veteran could show that he filed a claim seeking service 
connection for diabetes prior to the effective date 
assigned, i.e., May 8, 2001.  [The regulatory exceptions 
provided under 38 C.F.R. § 3.816 do not apply because the 
veteran did not have a claim of service connection for 
diabetes previously adjudicated and denied, and did not have 
a claim seeking service connection for diabetes pending on 
May 8, 2001.]  It is neither shown in the record, nor 
alleged, that prior May 8, 2001 the veteran submitted any 
communication to VA expressing an intent to seek service 
connection/compensation for his diabetes.  As the disability 
was not previously adjudicated service-connected, outpatient 
or hospital examination reports do not service as an 
informal claim.  See 38 C.F.R. § 3.157(b)(1); Macphee v. 
Nicholson, No. 05-7089 (Fed. Cir. Aug. 15, 2006).   There is 
no basis in the governing law for providing an earlier 
effective date for a grant of service connection based 
merely on the fact that the disability existed earlier.  In 
such circumstance, the law is dispositive, and the claim 
must be denied as lacking legal merit.  See Sabonis v. 
Brown, 6 vet. App. 426 (1994).


ORDER

Service connection for erectile dysfunction, claimed as 
secondary to service-connected diabetes mellitus, is denied.

An effective date earlier than May 8, 2001 for the grant of 
service connection for diabetes mellitus, is denied.


REMAND

A review of the claims file reveals that the matter of 
entitlement to a rating in excess of 20 percent for diabetes 
is not ready for appellate review.  The veteran has not been 
examined by VA to evaluate his diabetes since April 2002; at 
the Travel Board hearing he alleged that the disability had 
increased in severity in the interim.   Accordingly, a VA 
examination is necessary.

In light of the foregoing, the case is REMANDED to the RO 
for the following:

1.  The RO should arrange for the 
veteran to be afforded a VA examination 
to determine the nature and severity of 
his service-connected diabetes.  The 
claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner must specifically state whether 
the veteran's diabetes requires a 
restricted diet and/or regulation of his 
activities.

2.  When the development requested above 
is completed, the RO should review this 
claim.  If it is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


